Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of the crime of violating subdivision 5-a of section 70 of the Vehicle and Traffic Law (leaving the scene of an accident without reporting), reversed on the law and the facts, the information dismissed, the fine remitted and the revocation of license vacated. Appeal from order dismissed. Upon the credible evidence in this record it may not be' said that the guilt of the defendant was established beyond a reasonable doubt, as required by law". Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.